856 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phillip Maurice BEDFORD, Plaintiff-Appellant,v.David ARMSTRONG;  L.J. Hollenbach, III;  Jerry Abramson;Richard Dotson;  John Frey, Officer;  Harry Hite, Officer;Jim Johnson, Detective;  Robert Whitaker, Detective;  GlendaHardison, Defendants-Appellees.
No. 88-5559.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal.  The appellant has filed a response, and further seeks a writ of mandamus and reinstatement of three prior appeals.


2
A review of the record shows that the district court entered an order on May 5, 1988, denying plaintiff's motions for non-stenographic depositions, a subpoena duces tecum, and Fed.R.Civ.P. 54(b) certification seeking interlocutory appeal.  Plaintiff appealed from that order on May 16, 1988.


3
This court lacks jurisdiction in the instant appeal.  Orders regarding discovery are generally not appealable.   United States v. James T. Barnes Co., 758 F.2d 146 (6th Cir.1985);  Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.), cert. dismissed, 473 U.S. 925 (1985);  Rouse Constr.  Int'l, Inc. v. Rouse Constr.  Corp., 680 F.2d 743, 745 (11th Cir.1982);  Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).  Further, the denial of Fed.R.Civ.P. 54(b) certification is generally not appealable.   Makuc v. American Honda Motors Co., 692 F.2d 172, 173-74 (1st Cir.1982) (per curiam).  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   Gillis v. Dep't of HHS, 759 F.2d 565 (6th Cir.1985).


4
Appellant's requests contained in his notice of appeal and his response to the motion to dismiss for a writ of mandamus and reinstatement of his prior appeals are not properly before the court and will not be considered.


5
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.